DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 5, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kuwahara (US Pat. No. D811,320).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claim 1, Kuwahara teaches a tire comprising a tread portion extending in a tire circumferential direction and having an annular shape, a pair of sidewall portions disposed on opposite sides of the tread portion, and a pair of bead portions disposed inward of the sidewall portions in a tire radial direction (figure 1), wherein a plurality of center blocks are provided in a center region of the tread portion and a plurality of shoulder blocks are provided in shoulder regions of the tread portion, the center blocks are arranged forming a pair sandwiching an inclined groove that extends inclined with respect to the tire circumferential direction, one of the pair of the center blocks extends across a tire equator from one side to another side of the tire equator and another of the pair of the center blocks extends across the tire equator from the other side to the one side of the tire equator, each of the center blocks includes a notch formed of two wall surfaces connected in a V-shape in a tread road contact surface, the two wall surfaces include, in the tread contact surface, a first wall that extends at an angle within +/-20° with respect to the tire circumferential direction and a second wall that extends at an angle within +/-10° with respect to a tire lateral direction, each of the shoulder blocks includes a third wall disposed opposed to the notch of the center block, and the third wall extends at an angle within +/-5° with respect to a straight line connecting an end point P1 of the first wall, which is located adjacent to the shoulder block and an end point P2 of the second wall, which is located adjacent to the shoulder block (figure 9).
Regarding claim 3, Kuwahara teaches that the third wall overlaps with a midpoint of a line segment connecting an intersection point pl of an extended line of the first wall with an extended line of the third wall and an intersection point p2 of an extended line of the second wall with an extended line of the third wall (figure 9).
Regarding claim 4, Kuwahara teaches that a distance between the third wall and a line segment connecting the end point P1 of the first wall, which is located adjacent to the shoulder block and the end point P2 of the second wall, which is located adjacent to the shoulder block is smaller than a distance between the line segment connecting the end point P1 of the first wall, which is located adjacent to the shoulder block and the end point P2 of the second wall, which is located adjacent to the shoulder block and an intersection point P3 of the first wall and the second wall (figure 9).
Regarding claim 5, Kuwahara teaches that the third wall has a wall surface angle of from 80° to 90° (figures 1-3 and 6-9).
Regarding claim 6, Kuwahara teaches that of wall surfaces configuring the shoulder block, an inclination direction in the tread road contact surface of the wall surfaces which are connected to the third wall is opposite to an inclination direction of the inclined groove (figure 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sueyoshi (US Pub. No. 2015/0336430) in view of Okawara (US Pub. No. 2017/0120687).
Regarding claim 1, Sueyoshi teaches a tire comprising a tread portion extending in a tire circumferential direction and having an annular shape (sidewall and bead portions are inherently required in order to have a functional tire), wherein a plurality of center blocks 3 are provided in a center region of the tread portion and a plurality of shoulder blocks 4 are provided in shoulder regions of the tread portion, the center blocks are arranged forming a pair sandwiching an inclined groove that extends inclined with respect to the tire circumferential direction, each of the center blocks includes a notch formed of two wall surfaces connected in a V-shape in a tread road contact surface, the two wall surfaces include, in the tread contact surface, a first wall that extends at an angle within +/-20° with respect to the tire circumferential direction and a second wall that extends at an angle within +/-10° with respect to a tire lateral direction, each of the shoulder blocks includes a third wall disposed opposed to the notch of the center block, and the third wall extends at an angle within +/-5° with respect to a straight line connecting an end point P1 of the first wall, which is located adjacent to the shoulder block and an end point P2 of the second wall, which is located adjacent to the shoulder block (paragraphs [0036]-[0053]; figures 1 and 6-7). Sueyoshi does not specifically disclose that the center blocks extend across the equator. In a very similarly configured tire, Okawara teaches one of the pair of the center blocks extends across a tire equator from one side to another side of the tire equator and another of the pair of the center blocks extends across the tire equator from the other side to the one side of the tire equator (paragraph [0055]; figure 1). It would have been obvious to one of ordinary skill in the art to extend the central blocks across the equator as taught by Okawara in the tire of Sueyoshi in order to improve a central tread pattern rigidity (see Okawara at paragraph [0055]).
Regarding claim 2, Sueyoshi teaches that the third wall has a length from 0.3 to 0.8 times a distance between P1 and P2 (figures 1 and 6-7).
Regarding claims 3 and 7, Sueyoshi teaches that the third wall overlaps with a midpoint of a line segment connecting an intersection point p1 of an extended line of the first wall with an extended line of the third wall and an intersection point p2 of an extended line of the second wall with an extended line of the third wall (figures 1 and 6-7).
Regarding claim 5, a wall surface angle of from 80 to 90 degrees is a conventional wall surface angle, and it would have been obvious to one of ordinary skill in the art to use such a wall surface angle in order to achieve the conventional benefit of having an appropriately functioning tread block.
Regarding claim 6, Sueyoshi teaches two different inclinations for the wall surfaces configuring the shoulder block connected to the third wall, as well as two differently inclined grooves which can be taken to be the claimed inclined groove (figures 1 and 6-7), therefore there are multiple interpretations of the tread configuration which read on this claim.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable if the rejection over Kuwahara is overcome and the claim is rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, including the closest prior art that cannot be overcome which is Sueyoshi, does not teach or suggest that a distance between the third wall and a line segment connecting the end point P1 of the first wall, which is located adjacent to the shoulder block and the end point P2 of the second wall, which is located adjacent to the shoulder block is smaller than a distance between the line segment connecting the end point P1 of the first wall, which is located adjacent to the shoulder block and the end point P2 of the second wall, which is located adjacent to the shoulder block and an intersection point P3 of the first wall and the second wall, and there is no teaching, suggestion, or motivation in the prior art of record to modify Sueyoshi to create such a configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	April 14, 2022

/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749